Citation Nr: 1734795	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease with patellofemoral syndrome.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an effective date prior to January 5, 2007, for the grant of service connection for bilateral hearing loss.

4.  Entitlement to an effective date prior to January 5, 2007, for the grant of service connection for tinnitus.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty for training from July 1971 to November 1971, and duty from September 1984 to February 1985, and from September 2006 to January 2007.  He subsequently had Reserve service.  

This appeal to the Board of Veterans' Appeals (Board) arises from multiple rating decisions, to include a March 2009 rating decision in which the RO, inter alia, denied service connection for a lumbar spine disorder.  

In August 2009, the Veteran withdrew his request for a hearing.

The claim of service connection for PTSD stems from a March 2013 rating decision.  

In September 2014, the Board issued a decision that, inter alia, denied an increased rating for service-connected left knee disability and remanded the claim of service connection for lumbar spine disorder.  The Veteran filed the current claim for an increased rating for the left knee disability immediately after, also in September 2014.  

As to the remanded lumbar spine claim, the requested medical opinion was obtained and the Board finds the directives have been substantially complied with.  The matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of a rating in excess of 10 percent for left knee degenerative joint disease with patellofemoral syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability of lumbar degenerative disc disease is related to his service-connected left knee degenerative joint disease with patellofemoral syndrome.

2.  The Veteran's headache disability of migraine headaches is related to his service-connected major depressive disorder (MDD) and tinnitus.

3.  The Veteran's OSA is related to his service-connected MDD.

4.  There is no diagnosis of PTSD; the Veteran's currently diagnosed MDD is already service-connected and is the only condition medically attributed to his alleged stressful incident of being discharged from service without any reason.  

5.  A right knee disability was not manifest in service, arthritis of the right knee was not manifest within one year of service, and there is no link between any right knee disability and active service.

6.  The Veteran's bilateral hearing loss disability is manifested by no greater than level I hearing loss in the right ear and level II hearing loss in the left ear.

7.  A claim of entitlement to service connection for hearing loss was received in November 2007, within one year of the Veteran's discharge from service in January 2007.

8.  Service connection for hearing loss and tinnitus is effective the day following his discharge from active service in January 2007.  


CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease is proximately due to or the result of the Veteran's service-connected left knee degenerative joint disease with patellofemoral syndrome.  38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Migraine headaches are proximately due to or the result of the Veteran's service-connected MDD and tinnitus.  38 C.F.R. §§ 3.303, 3.310 (2016).

3.  OSA is proximately due to or the result of the Veteran's service-connected MDD.  38 C.F.R. §§ 3.303, 3.310 (2016).

4.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

5.  A right knee disability was not incurred in or aggravated by service and arthritis of the right knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for a compensable disability rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

7.  The criteria for an effective date prior to January 5, 2007, for the award of service connection for hearing loss and tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As to his PTSD claim, the Veteran was provided notice in a February 2013 letter from the RO.  

The Veteran completed his application for the remaining benefits being denied under the Fully Developed Claim Program, which included all notice with the application for benefits.  See VA Form 21-526EZ filed in September 2014.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as increased rating and effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

Service and VA treatment records, service personnel records, Social Security Administration (SSA) records and lay statements have been obtained.  

The Appellant was provided with multiple VA examinations in association with his claims being decided herein.  Examination of the left knee was accomplished in April 2015.  Psychiatric examination was conducted most recently in March 2014.  As to the right knee claim, no examinations or nexus opinions are required regarding the claim for service connection right knee disability.  The Board notes that the VA examination for the left knee rating claim in April 2015 showed findings consistent with no right knee disability, and treatment records do not indicate any right knee condition is present.  The evidence in regard to the service connection claim is adequate.  For these reasons, a remand to provide the Appellant with a medical examination and/or obtain a medical opinion is not required with respect to the claim for service connection for the right knee.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375 (Fed. Cir 2015).  

II.  Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases to include arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may alternatively be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Under this regulation, where the nonservice-connected disability is aggravated, rather than caused, by the service-connected disability, a baseline level of severity of the nonservice-connected disease or injury be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  This baseline level of severity, as well as any increase in severity due to the nature progress of the disease, is thereafter to be deducted from the current level of disability to determine the extent of aggravation.  See 38 C.F.R. § 3.310(b).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.

A.  Lumbar spine disability, headaches and OSA

The Veteran contends that he has low back problems, headaches and sleep apnea due to service-connected disabilities.  While none of these conditions are shown to be directly related to service, favorable, competent and credible medical opinions supporting his theory place the evidence for and against these claims at least in relative equipoise, allowing for the grant of service connection.  

	1.  Back Disability

This claim stems from the Veteran's original disability claim filed in November 2007 and denied in March 2009.  There is current disability of lumbar degenerative disc disease as shown in January 2015 and April 2008 VA spine examination reports.  He contends that he hurt his back during his most recent period of active service (September 2006 to January 2007), and alternatively that the back condition is related to his now service-connected left knee disability.  Available service treatment records do not show significant treatment for the back.

Private treatment records dated from November 1996 to January 1997 reflect herniated L4-5 and L5-S1 after he fell from a chair.  Report of MRI in November 2003 noted a diagnostic impression is L4-L5 and L5-S1 degenerative disc disease.  

An April 2008 VA examination revealed of lumbar degenerative disc disease and herniated nucleus pulposus L5 S1.  

Social Security Administration Records from 2008 showed that disability benefits were approved based on disorder of the back and affective disorder.  

The examiner's opinion in the VA spine examination report of January 2015 was that the lumbar condition clearly and unmistakably preexisted service and was less likely as not aggravated during military service from September 2006 to January 2007.  It noted that the Veteran had been awarded workers compensation for injury to the back in 1996, and found no evidence that the pre-existing lumbar spine degenerative disc disease was aggravated beyond natural progression of the disease during active duty service.  The examiner stated that constant low back pain "is expected" with this diagnosis.  

Thereafter, the Veteran submitted a medical opinion authored by K.D.D., M.D., dated in September 2016.  Dr. D. noted that he is a retired orthopedic surgeon who spent the last few years of his career working in a VA clinic, performing many spine and knee evaluations, "of the same nature as the Veteran's impairments."  He reviewed the entire claims folder.  After noting the Veteran's pertinent medical history, Dr. D. observed that neither of the prior VA medical opinions considered aggravation of antalgic gait caused by the Veteran's service-connected left knee impairment.  He stated that in his practice he had treated many patients who whose course was similar to the Veteran's, and that the left knee problem here created an altered gait which eventually led to the development of the lumbar spine degeneration.  He said this was a predictable pattern that happens in at least half of the patients with related problems, adding it was not merely coincidental.  Thus, based upon his review of the claims file and his years of expertise, Dr. D. concluded that the Veteran's lumbar spine degenerative disc disease is as likely as not caused by, and more likely than not permanently aggravated by his left knee degenerative joint disease with antalgic gait complications.  

Dr. D. submitted his credentials as well as a medical journal article in support of his conclusions.  

The opinion of Dr. D. is the most probative evidence of record on the issue of a relationship between the current back disorder and service-connected left knee disability.  It is well-reasoned and supported by reference to the documented record and medical journals.  Importantly, it addresses the contrary medical opinion evidence and provides a substantial rationale for rejecting that evidence.  

In considering the entire record, to include the competent and credible lay assertions of the Veteran and Dr. D.'s opinion, the Board finds that the weight of evidence supports granting secondary service connection for degenerative disc disease of the lumbar spine as proximately due to service-connected left knee disability.  38 C.F.R. § 3.310.  

      2.  OSA

This claim stems from the Veteran's Fully Developed Claim filed in September 2014 and denied in April 2015.  There is current disability of OSA as shown in VA form 21-0960L2, Sleep apnea disability benefits questionnaire (DBQ) dated in March 2017.  The Veteran urges that the condition is related to now service-connected depression.

Available STRs do not show treatment for the OSA or sleep complaints.

The March 2017 DBQ notes that OSA was diagnosed based on an October 2016 sleep study.  H.S., M.D., opined that the Veteran's OSA was more likely than not due to or aggravated by service-connected depression.  Dr. S. noted that he reviewed the record and interviewed the Veteran.  Dr. S. noted that the Veteran had a several year history of persistent daytime fatigue and various success in using the properly prescribed CPAP.  He cited to the treatment record noting the Veteran's depression and sleep impairment, as well as medical journals noting that individuals with depression are five times more likely to develop sleep disordered breathing than non-depressed patients.  Accordingly, he opined that this Veteran's sleep apnea was more likely than not caused by and permanently aggravated by depression.  

Dr. S. submitted his credentials as well as medical journal articles in support of his conclusions.  

The opinion of Dr. S. is the most probative evidence of record on this point.  It is uncontroverted, well-reasoned and supported by reference to the documented record as well as medical journals.  

In considering the entire record, to include the competent and credible lay assertions of the Veteran and Dr. S.'s opinion, the Board finds that the weight of evidence supports granting secondary service connection for OSA as proximately due to service-connected depression.  38 C.F.R. § 3.310.  

      3.  Headaches

This claim stems from the Veteran's Fully Developed Claim filed in September 2014 and denied in April 2015.  There is current disability of migraine headaches as shown in VA form 21-096OC-8, Headaches DBQ dated in March 2017.  The Veteran urges that the condition is related to now service-connected tinnitus and depression.

Available STRs do not show significant treatment for headaches.

The March 2017 DBQ is again authored by Dr. S. and includes diagnosis of migraine headaches made by Dr. S.  He opines that the Veteran's migraine headaches are more likely than not caused and permanently aggravated by service-connected depression and tinnitus.  Dr. S. noted that he reviewed the record and interviewed the Veteran.  Dr. S. felt the headaches were 'strongly related' to the Veteran's tinnitus and depression/stress levels over several years.  He cited to the examination record noting that the Veteran's tinnitus interfered with sleep and rest, as well as mental health notes supporting his observations.  He also cited to medical journals indicating a correlation between headaches and tinnitus.  Accordingly, he opined that the Veteran's migraine headaches were more likely than not caused by and permanently aggravated by tinnitus and depression.  

The opinion of Dr. S. is again the most probative evidence of record on this point.  It is uncontroverted, well-reasoned and supported by reference to the documented record and medical journals.  

In considering the entire record, to include the competent and credible lay assertions of the Veteran and Dr. S.'s opinion, the Board finds that the weight of the evidence supports granting secondary service connection for migraine headaches as proximately due to service-connected depression and tinnitus.  38 C.F.R. § 3.310.  

B.  PTSD and Right Knee

While the Veteran seeks service connection for these conditions, as the record fails to show current disability, service connection is not warranted.  

      1.  PTSD

This claim stems from the Veteran's claim filed in September 2012 and denied in March 2013.  

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).  See also 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Significantly in this case, there is no current valid disability of PTSD, i. e., diagnosis conforming to the DSM-IV/V, as confirmed by VA examinations.  See April 2008, February 2013 VA and March 2014 examination reports.  This claim has been closely intertwined with a claim for service connection for psychiatric disability other than PTSD, which was granted as MDD in a February 2015 rating decision.  Of note, the Veteran has continuously argued that he has some form of psychiatric disability due to the fact that he was separated from service without any rationale, which left him feeling worthless and depressed.  This incident has been referred to as a "stressor" that precipitated psychiatric disorder.  In granting service connection for MDD, the RO relied on a the 2014 VA examiner's opinion that the stressor or precipitating factor for the Veteran's MDD is separation from the Army after 32 years of service without a specific reason.  The examiner was specifically asked to identify all psychiatric diagnosis, and only diagnosed MDD.  The prior VA psychiatric examination for PTSD in 2013 indicated that there were no psychiatric diagnoses, and the 2008 VA examination found only depressive disorder.

VA treatment records show treatment for depression but are silent for mention of PTSD.  While there are some earlier non-VA treatment records from Dr. B. showing major depression in September 2007 and a finding of severe major depression and PTSD in April 2008, the subsequent detailed VA examination record definitively shows no diagnosis of PTSD conforming to DSM-IV/V.  Here, there is simply no valid diagnosis of PTSD and the only mental health condition present has in fact already been service-connected.  

The VA medical opinion evidence is clear in that PTSD is not present.  The Board finds the VA examinations to be well-supported and thorough.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his PTSD claim and description of his symptoms, the most competent medical evidence of record shows that the Veteran does not have PTSD nor has he had PTSD during any period of his appeal.  His assertions are outweighed by the VA opinion evidence showing no PTSD.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD and the benefit-of-the-doubt doctrine is not for application.

      2.  Right Knee

This claim stems from the Veteran's claim filed in September 2014 and denied in April 2015.  

There is no current disability of the right knee as confirmed by VA examination in April 2015.  That examination is silent for a diagnosis of a right knee disability.  While the focus of the April 2015 examination was the service-connected left knee, it is replete with findings relevant to the right knee, to include findings of arthritis of the left but not right knee, patellofemoral pain syndrome present in the left but not right knee, normal range of motion for the right knee without evidence of pain on weight bearing, crepitus or tenderness or pain on palpation.  The right knee had normal muscle strength and no instability.  No diagnosis of the right knee was made.  

Similarly, service treatment records, non-VA and VA treatment records show no complaints of or treatment for a right knee disability or injury.  Thus, the medical evidence is clear in that a right knee disorder is not present.  The Board finds this January 2015 VA examination findings to be well-supported and highly relevant to the determination that there is no current right knee disability.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his right knee claim and description of his symptoms, the most competent medical evidence of record shows that the Veteran does not have a current right knee disability due to identified disease or injury during any period of his appeal.  His assertions are outweighed by the January 2015 VA examination findings.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right knee disability and the benefit-of-the-doubt doctrine is not for application.  

III.  Increased Initial Rating for Bilateral Hearing Loss

The Veteran asserts he is entitled to a compensable rating for his service-connected bilateral hearing loss disability.  He has argued, generally, that he has trouble hearing conversations, particularly in noisy environments.  See Veteran's March 2014 and April 2015 VA audiological examination reports.  As addressed below, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximates the level of severity contemplated by a compensable rating at any point during the appeal. 

	A.  Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected bilateral hearing loss disability has not materially changed and a uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Federal Circuit has noted that such is not part of the rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

	B.  Analysis 

Service connection for bilateral hearing loss was granted in a March 2014 rating decision, and a noncompensable rating was assigned, effective from January 5, 2007, the date after the Veteran was discharged from active service.  The Veteran appealed the initial rating assigned.  An April 2015 rating decision continued this rating.  

Three VA examinations were accomplished during the period on appeal.

At the Veteran's April 2008 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
15
18
20
35
22
92%
 
LEFT
15
14
20
54
25.75
84%
 

Here, neither ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 (a).  Applying 38 C.F.R. § 4.85, Table VI, for both ears, to the above audiological findings, the Veteran has a numeric designation of I for the right ear and II for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a noncompensable disability evaluation.

At the Veteran's March 2014 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
20
20
25
40
26
96%
 
LEFT
20
20
35
55
33
92%
 

Again, neither ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Applying 38 C.F.R. § 4.85, Table VI, for both ears, to the above audiological findings, the Veteran has a numeric designation of I both ears.  Application of 38 C.F.R. § 4.85, Table VII, results in a noncompensable disability evaluation.

At the Veteran's April 2015 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
20
20
25
40
26
96%
 
LEFT
20
20
35
55
33
94%
 

Again, neither ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Applying 38 C.F.R. § 4.85, Table VI, for both ears, to the above audiological findings, the Veteran has a numeric designation of I both ears.  Application of 38 C.F.R. § 4.85, Table VII, results in a noncompensable disability evaluation.

Based on a careful review of all the evidence, the Board finds that during the entirety of the pendency of the claim, a compensable rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.  

The Board has carefully considered the Veteran's contentions.  However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Additionally, staged ratings are not warranted, as the Board finds that the Veteran has had a stable level of symptomatology throughout the period on appeal, and notes the audiograms show a fairly consistent degree of objective impairment.  Here, the Board finds that the overall record, consisting not only of examination reports but also treatment records and written statements, persuasively suggests that the level of disability has remained uniform.  As the preponderance of the evidence is against the claim for increase, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied, and an increased initial rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record as to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).  

IV.  Effective Dates for Hearing Loss and Tinnitus

The Veteran seeks an effective date prior to January 5, 2007, for the award of service connection for bilateral hearing loss and tinnitus.  The Veteran filed his claim for service connection for hearing loss disability in September 2007, and the claim, along with service connection for tinnitus, was ultimately granted in a March 2014 rating decision.  The effective date assigned for both disabilities, January 5, 2007, was noted to be the day after he was discharged from active service.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this case, the claim was filed within a year of separation from active service in January 2007 and the effective date for both disabilities is in fact the day following separation from active service.  There can be no effective date prior to January 5, 2007, under 38 C.F.R. § 3.400.  The claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for lumbar spine degenerative disc disease is granted.

Service connection for migraine headaches is granted.  

Service connection for PTSD is denied.

Service connection for right ankle disability is denied.

An initial compensable rating for bilateral hearing loss disability is denied.

An effective date prior to January 5, 2007, for the grant of service connection for bilateral hearing loss disability is denied.  

An effective date prior to January 5, 2007, for the grant of service connection for tinnitus is denied.  


REMAND

Evaluation of left knee disability

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  

Here, the April 2014 VA Knee and Leg Conditions Disability Benefits Questionnaire (DBQ) is not adequate per Correia, as it failed to provide the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  As such, the VA examination is inadequate and the Board must remand the claim for new examination to determine the current severity of the left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess his left knee disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's left knee.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  

2.  After completing the requested action, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his attorney-representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


